983 F.2d 1067
142 L.R.R.M. (BNA) 2312
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERIORS UNLIMITED, INC., Respondent.
No. 92-6418.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1992.

Before RALPH B. GUY, JR. and RYAN, Circuit Judges and LIVELY, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Interiors Unlimited, Inc., Oak Park, Michigan, its officers, agents, successors, and assigns, enforcing its order dated May 22, 1992, in Case No. 7-CA-31747, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Interiors Unlimited, Inc., Oak Park, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

3
(a) Failing to abide by the terms of its collective-bargaining agreement with Local 67, Operative Plasterers' and Cement Masons' International Association of the United States and Canada, AFL--CIO, as the designated collective-bargaining representative of the Respondent's unit employees, by failing to make fringe benefit funds contributions on behalf of unit employees, as required by the contract.   The appropriate bargaining unit consists of:


4
All journeymen and apprentice plasterers employed by the Employer at or out of its Oak Park facility, excluding guards and supervisors as defined by the Act.


5
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


6
2. Take the following affirmative action necessary to effectuate the policies of the Act.


7
(a) Comply with the terms of its collective-bargaining agreement by making payment to the Union of all past due fringe benefit funds contributions that have not been paid, and make unit employees whole for any expenses they may have incurred as a result of the Respondent's failure to make such contributions, with interest, as described in the remedy section of the Board's decision.


8
(b) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


9
(c) Post at its facility in Oak Park, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


10
(d) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

12
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


13
WE WILL NOT fail to abide by our collective-bargaining agreement with Local 67, Operative Plasterers' and Cement Masons' International Association of the United States and Canada, AFL--CIO, which is the designated bargaining representative of our employees in an appropriate bargaining unit, by failing to make fringe benefit funds contributions on their behalf, as required by the contract.   The appropriate bargaining unit includes:


14
All journeymen and apprentice plasterers employed by us or out of our Oak Park facility, excluding guards and supervisors as defined by the Act.


15
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


16
WE WILL comply with the terms of our collective-bargaining agreement with the Union by paying to the Union all past due fringe benefit funds contributions that have not been paid, and WE WILL make whole unit employees for any expenses they may have incurred as a result of our failure to make such contributions, with interest.


17
INTERIORS UNLIMITED, INC.


18
(Employer)


19
Dated __________ By __________ (Representative) ________ (Title)


20
This is an official notice and must not be defaced by anyone.


21
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313--226--3219.